Citation Nr: 0207645	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-10 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for a compression 
fracture of C6 with avulsion and traumatic arthritic changes, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1996.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.  The veteran's claims return to the Board 
following a remand in July 1999 for development. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The veteran's service-connected bilateral pes planus 
manifests objective evidence of marked deformity, pain on 
manipulation, and moderate functional impairment as well as 
subjective complaints of pain on accentuated use, swelling, 
and callosities; but is absent evidence of extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-Achillis on 
manipulation, and that it is not capable of improvement by 
use of orthopedic shoes or appliances.  

3.  The veteran's service-connected a compression fracture of 
C6 with avulsion and
traumatic arthritic changes does not manifest abnormal 
mobility requiring a neck brace or moderate limitation of 
motion.

CONCLUSIONS OF LAW

1. The schedular criteria for entitlement to a higher initial 
rating of 30 percent,
for the full period of the appeal, for the veteran's service-
connected bilateral pes planus, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 
5276 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2. The schedular criteria for entitlement to a higher initial 
rating in excess of 10 percent, for the full period of the 
appeal, for the veteran's service-connected compression 
fracture of C6 with avulsion and traumatic arthritic changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-
4.46, 4.71a, Diagnostic Codes 5285-5290 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Remand and VCAA Development

The July 1999 Remand sought, inter alia, the following:

1. Obtain any outstanding treatment records from health care 
providers identified
by the veteran.

2. Provide the veteran with VA examinations to discern the 
current nature and
severity of his pes planus and C6 compression fracture.  The 
examiner was instructed to note specific symptoms that were 
present and relevant for rating purposes. 

3. Finally, the case was to be reviewed again by the RO, 
including consideration of
whether an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) was warranted, and if any benefit sought was not 
granted, the RO was to prepare a Supplemental Statement of 
the Case (SSOC) and return the case to the Board for 
consideration. 

In this regard, the claims folder indicates that subsequent 
to the Board's Remand, the RO sent a letter to the veteran at 
the proper address in July 1999, and requested that he 
identify all health care providers who provided treatment for 
his pes planus and cervical spine injury since November 1998.  
The veteran did not respond to this letter. 

The veteran was afforded thorough VA examinations conducted 
by specialists in June 2000.  The RO reviewed the veteran's 
claims and issued an SSOC in January 2002 and confirmed its 
prior denials.  By a letter dated in January 2002, the RO 
gave the veteran the opportunity to make any comment desired 
within 60 days, concerning the additional information in the 
2002 SSOC.  Thereafter, the claims folder was returned to the 
Board without any additional submission of evidence by the 
veteran.

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of July 1999.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board is satisfied 
that all appropriate efforts have been made on the part of 
the RO to obtain the requested materials.

On November 9, 2000, the President signed into law the 
Veterans Claim Assistance Act of 2000 (VCAA), which redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  The RO considered the 
veteran's claims under the VCAA as indicated in the January 
2002 SSOC.  The requirements under the VCAA have been further 
met as the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims and the reasons 
the claims were denied.  Most recently, the RO provided the 
veteran with a copy of the 2002 SSOC.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  As indicated above, 
the veteran was afforded VA examinations and VA offered to 
assist him in obtaining any outstanding medical records.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal.  Based on the foregoing, the 
Board concludes that the duty to assist has been satisfied, 
and the Board will proceed with appellate review.

Increased Ratings

The veteran is appealing the initial evaluations of his 
service-connected disabilities, bilateral pes planus and 
compression fracture of C6 with avulsion and traumatic 
arthritic changes. As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

1.  Bilateral Pes Planus

The report on the VA examination conducted in June 1996 shows 
the veteran complained of pain in his feet and that he could 
no longer run.  He never wore an arch support.  A physical 
examination revealed that there was full range of motion in 
the extremities.  The diagnosis was marked bilateral pes 
planus. 

The report on the VA examination conducted in December 1996 
shows the veteran complained of chronic pain and reported 
that he regularly wore arch supports.  The symptoms are 
aggravated by long periods of standing and walking as well as 
strenuous activities such as jogging.  He uses a pool and 
rides a bicycle.  A physical examination revealed complete 
bilateral pes planus, with no other obvious deformities.  The 
veteran's gait was normal and he did not require an assistive 
device for ambulation.  An x-ray revealed early degenerative 
changes at the first metatarsophalangeal joints and 
talonavicular joints of the feet bilaterally.  The diagnosis 
was bilateral pes planus with degenerative joint disease.  

The veteran presented testimony at a personal hearing before 
the RO in September 1997.  He testified that he experienced 
constant pain in his feet, he could not run, and walking was 
difficult.  He no longer wears inserts as they are too much 
of a hassle.  He treats his feet to a Dr. Scholl's footbath.  
He has thick calluses and his feet swell.  The pain is mainly 
located in the arch rather than the ball of the foot.  He 
currently works as an operator and his feet do not bother him 
there. 

VA outpatient treatment records dated from November 1996 to 
March 1999 show that the veteran indicated in December 1996 
that he was running 1 mile in 14 minutes.  Another record of 
the same date indicates the veteran use to walk 3 miles a 
day, but he stopped walking for 2 weeks.  In August 1998, the 
examiner noted that the veteran had large wide feet, so over-
the-counter inserts were a poor fit, and that the veteran 
should consider customized orthopedic inserts if the over-
the-counter inserts did not work.  An October 1998 record 
shows the veteran reported he experienced pain only when he 
walked.  The remaining records show treatment for tinea 
pedis, an ingrown nail, and other conditions.  

The report on the VA examination conducted in November 1998 
shows the veteran complained of chronic foot pain but denied 
weakness, fatigue, or incoordination of his feet.  He is able 
to walk about three miles and can stand about a half an hour 
before he must sit.  A physical examination showed the 
veteran had a normal range of ankle motion, 20 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 5 degrees of 
eversion, 30 degrees of inversion, and normal mid tarsal 
motions.  An x-ray revealed a cortical defect in the superior 
aspect of the calcaneus just posterior to the calcaneotalar 
joint.  There was no evidence of fractures or dislocations.  
The diagnosis was bilateral pes planus, mild, painful.  

The veteran presented testimony before the undersigned Member 
of the Board in May 1999.  In addition to prior testimony of 
record, the veteran testified that the orthopedic appliances 
tended to increase the pain.  When he stands in place for 
over 15 minutes, he begins to experience pain and cannot 
support himself.  When he walks half a block to a block, he 
begins to experience pain in his arches and sometimes on the 
sides of his feet.  He continued to work part time as a 
teleservices operator.  His feet bother him only with 
prolonged standing and walking. 

The report on the VA examination conducted in June 1999 shows 
the veteran made the same complaints.  In addition, a 
physical examination revealed the veteran had full range of 
motion in his joints.  The examiner's impression was 
bilateral pes planus.  

The report on the VA examination conducted in June 2000 shows 
the veteran made the same complaints.  In addition, he 
complained of weakness and fatigability related to pain with 
normal and repeated use.  He occasionally limped on the 
right.  He use to wear prescribed arch supports that 
alleviated his pain by 20%.  He remains employed as a 
telemarketer and is mostly sedentary throughout the workday 
but wants to obtain employment where he is ambulatory.  A 
physical examination revealed the veteran's gait was normal. 
There was no tenderness to palpation on any portion of the 
foot, including the tendo-Achilles and there was no swelling 
on the right or left.  Capillary circulation of the toes of 
both feet was normal.  He had very severe pes planus on the 
right and left with pronation, right and left.  Tendo-
Achilles and heels were within normal limits.  The diagnosis 
was "severe pronated to flat feet."  The examiner rated the 
veteran's functional impairment as moderate, but no 
additional loss as far as impairment in degrees of range of 
motion on the right and left. 

Another VA examiner noted that the veteran's neuro-
vasculature and epicritic sensation were grossly intact.  
Deep tendon reflexes were within normal limits.  He has 
readily palpable pulses with brisk capillary fill 
bilaterally.  The examiner also noted that the veteran 
displayed mild pain on palpation of the tibialis posterior 
tendon based on the response of the patient.  He has equinus 
to his ankles bilaterally, slightly greater on the right than 
on the left.  He is able to dorsiflex to approximately 0 
degrees on the left and approximately -1 degree on the right.  
The remainder of the dorsiflexion is taken up by his midfoot 
resulting in a slight pseudoequinus deformity.  He has a 
significantly hypermobile rear foot with marked pronation on 
subtalar joint range of motion.  There was no crepitus or 
pain on range of motion bilaterally.  On weightbearing 
examination, there was significant abduction of approximately 
25 to 30 degrees bilaterally in his ankle and base of gait.  
He was able to stand on his toes and invert his foot which 
indicated an intact posterior tibial tendon and no 
significant posterior tibial tendon pathology of an acute or 
chronically attenuated nature.  The gait was markedly 
abducted with some significant late midstance pronation, 
however, his gait was not markedly antalgic.  The 
radiographic evaluation revealed no significant joint space 
narrowing bilaterally and excessive soft tissue edema.  There 
was some spurring on the plantar aspect of both calcanei at 
the enthesis of the plantar fascia, however, this did not 
correspond to any pain on palpation clinically.  The 
assessment was pes planus deformities bilaterally 
symmetrically with subjective pain.  

The veteran's service-connected bilateral pes planus is 
presently assigned a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5276, which prescribes a 20 percent 
rating for unilateral acquired flatfoot (pes planus) or 30 
percent rating for bilateral acquired flatfoot where symptoms 
are severe and there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral acquired flatfoot or 50 percent rating for 
bilateral acquired flatfoot where there is evidence of 
pronounced symptomatology that includes marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Based on a review of the evidence of record, the Board finds 
that the veteran's bilateral pes planus is productive of 
symptomatology that is consistent with the criteria provided 
for a 30 percent rating under Diagnostic Code 5276, as there 
is objective evidence of marked deformity (pronation, 
abduction) as shown by the June 1996 and June 2000 VA 
examinations.  There is some objective evidence of mild pain 
on manipulation as demonstrated at the June 2000 VA 
examination.  The veteran has also indicated that he 
experiences pain that is accentuated with use.  The veteran 
has also complained of swelling and callosities, although 
none of the physical examinations revealed evidence of such 
symptomatology. 

The Board also finds that while the veteran's foot disability 
is productive of some symptomatology associated with a 50 
percent rating, namely, marked pronation, the majority of the 
veteran's symptoms more closely approximate symptomatology 
associated with a 30 percent rating.  A June 2000 examiner 
noted no tenderness to palpation on any portion of the foot, 
including the tendo-Achilles and that the tendo-Achilles and 
heels were within normal limits.  The veteran has indicated 
that most of the pain he experiences is located in the arch.  
Another June 2000 examiner noted that the veteran displayed 
mild pain on palpation of the tibialis posterior tendon, but 
further examination revealed an intact tendon and no 
pathology.  Radiographic studies show some spurring on the 
plantar aspect of both calcanei, but did not correspond to 
any pain on palpation clinically.  VA treatment records 
indicate that the veteran has large wide feet and that 
customized orthopedic inserts may be more helpful rather than 
over-the-counter inserts.  The veteran has at various times 
indicated that the inserts are too much of a hassle, tended 
to increase the pain, or alleviated the pain by 20%.  There 
is no objective evidence that the veteran's disability may 
not be improved by orthopedic shoes or appliances.  The 
record also indicates that the veteran does not use an 
assistive device to ambulate.  The December 1996 examiner 
noted that the veteran's gait was normal.  In June 2000, the 
veteran asserted that he occasionally limped on the right.  A 
June 2000 examiner noted that the veteran's gait was markedly 
abducted but not markedly antalgic which was confirmed by the 
other June 2000 examiner who noted that the veteran's gait 
was normal.  The veteran's overall disability picture, 
including subjective complaints of weakness and fatigability, 
is not productive of pronounced flatfoot.  In making this 
determination, the Board considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, which address painful motion 
and functional loss due to pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The June 2000 examiner rated the veteran's 
functional impairment as moderate.  As such, the Board finds 
that the veteran's disability more closely approximates the 
criteria for a 30 percent rating under Diagnostic Code 5276.  

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 30 percent.  Diagnostic Code 5278 prescribes a 50 
percent rating for acquired bilateral claw foot where there 
is evidence of marked contraction of the plantar fascia with 
dropped forefoot, all toes are hammer toes, very painful 
callosities, and marked varus deformity.  The June 2000 
examiner only noted a slight pseudoequinus deformity.  The 
other diagnostic codes either do not assign ratings in excess 
of 30 percent or are not applicable.  

2. Compression Fracture of C6 with Avulsion and Traumatic 
Arthritic Changes

The June 1996 VA examination report shows the veteran 
complained of occasional episodes of stiffness in his neck, 
but otherwise there was no problem.  A physical examination 
revealed the veteran's entire spine had full range of motion 
with no areas of tenderness.  The diagnosis was fracture of 
C6 by history with minimal residual.  An x-ray of the 
cervical spine revealed mild degenerative changes at the C5-6 
interspace and calcification along the anterior longitudinal 
ligament, probably representative of a previous ligamentous 
injury or a previous small corner avulsion fracture.  Also 
noted was a loss of the natural lordosis of the cervical 
spine, possibly representative of paraspinous muscle spasm.  

The December 1996 VA examination report shows the veteran 
complained of chronic neck pain that tended to radiate into 
the left trapezius area and was aggravated by activity and 
cold, damp weather.  The pain did not radiate into the upper 
extremities and there was no paresthesia.  A physical 
examination revealed 45 degrees of flexion of the spine, 40 
degrees of extension, 20 degrees of lateral motion, 
bilaterally, and 50 degrees of rotation, bilaterally.  There 
was discomfort on all motion of the cervical spine, 
particularly on flexion.  There was tenderness over the 
cervical area and extending down to the left trapezius 
muscle.  There was no muscle guarding.  There was a normal 
range of motion of joints to both upper extremities with 
normal reflexes and symmetrical strength.  An x-ray revealed 
stable mild degenerative changes at C5-6.  The diagnosis was 
residuals, injury of cervical spine, with chronic cervical 
sprain and degenerative joint disease.  

Testimony presented in September 1997 shows the veteran 
experienced constant pain and stiffness in his neck and these 
symptoms limited his recreational activities. VA doctors 
recommended physical therapy and exercises and advised him to 
not play contact sports.  He occasionally felt a shooting 
pain in his arm or shoulder and it always felt like he had a 
cramp in his neck.  He was not sure whether his headaches 
were related to his neck pain.  

VA treatment records show similar complaints.  In addition, 
the veteran complained of muscle spasms in December 1996. 

The November 1998 VA examination report shows similar 
complaints.  In addition, a physical examination revealed a 
slight limitation of motion of the cervical spine.  Flexion 
was to 30 degrees and extension was to 30 degrees, which was 
normal.  He had approximately 25 degrees of side range 
bilaterally and rotation was very minimally reduced to 50 
degrees bilaterally.  He had no pain on compression of the 
cervical spine, on percussion of the spinous processes when 
the neck and spinous process were percussed.  He had very 
slight tenseness in the left upper trapezius just above the 
spine of the scapula and this was where he had most of the 
radiation of his pain.  An x-ray revealed that there were 
degenerative changes of the lower cervical spine most noted 
at C5-6.  There was no evidence of current fracture or 
subluxation.  The diagnosis was degenerative joint disease of 
the cervical spine.    

Testimony presented in May 1999 was similar to complaints 
previously mentioned.  In addition, the veteran testified 
that his neck was his "serious disability."  When asked 
whether he was having a good day with respect to his neck 
pain at the 1998 examination, the veteran responded that it 
was a better day.  He is not taking medication and does 
isometrics for his neck.  He is able to drive.  He denied 
muscle spasms or absent ankle jerk.  

The June 1999 VA examination report shows similar complaints.  
In addition, a physical examination revealed the veteran had 
full range of motion in his joints.  Reflexes in the lower 
limbs were normal.  The examiner's impression was history of 
C6 fracture, mild discomfort in the neck, and mild headache.

The June 2000 VA examination report shows similar complaints.  
In addition, he complained of weakness and fatigability 
related to pain with normal and repeated use, but denied 
incoordination.  A physical examination showed that there was 
no tenderness to palpation and no muscle spasm.  Deep tendon 
reflexes were 1+ in the biceps and 2+ in the triceps and both 
bilaterally symmetric.  Other neurological findings were 
normal.  Range of motion of the cervical spine was flexion 
55, extension 60-65, right lateral rotation 85, left 60, 
right lateral flexion 40, left 45, and no complaints of pain.  
The diagnosis was cervical spine status post fracture, 
healed, with degenerative joint disease.  The examiner rated 
the veteran's functional impairment as mild plus, with 
additional loss of range of motion of flexion of 20 degrees, 
and left lateral rotation of 20 degrees.  As noted earlier, 
the veteran did not show any pain and is able to perform 
activities of daily living and average employment.  

The veteran's service-connected compression fracture of C6 
with avulsion and traumatic arthritic changes is presently 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5290.  Diagnostic Code 5285 prescribes 
a 60 percent rating for residuals of fractured vertebra 
without cord involvement and abnormal mobility requiring a 
neck brace or a 100 percent rating with cord involvement and 
the veteran is bedridden or must use long leg braces.  In 
other cases, ratings are assigned in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  Limitation of 
motion of the cervical spine is rated under Diagnostic Code 
5290, which prescribes a 20 percent rating where there is 
moderate limitation of motion and a 30 percent rating where 
there is severe limitation of motion.  Traumatic arthritis is 
rated as degenerative arthritis under Diagnostic Code 5003 
and is rated on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.    

Based on a review of the evidence of record, the Board finds 
that the veteran's neck disability more closely approximates 
the criteria for the currently assigned 10 percent rating 
under Diagnostic Codes 5285-5290, and that the preponderance 
of the evidence is against assignment of a rating in excess 
of 10 percent at this time.
According to x-rays taken at the VA examinations, there is no 
evidence of a current fracture or subluxation.  The veteran 
does not wear a neck brace and is not bedridden.  The June 
1996 examiner noted that the veteran's entire spine had full 
range of motion with no areas of tenderness.  Also noted was 
a loss of lordosis, possibly representative of paraspinous 
muscle spasm, but no further assessment was made.  The 
December 1996 examiner noted a range of motion of 45 degrees 
of flexion, 40 degrees of extension, 20 degrees of lateral 
motion, and 50 degrees of rotation, which is indicative of a 
slight limitation of motion.  There was also tenderness over 
the cervical area and extending down to the left trapezius 
and discomfort on all motion, particularly on flexion, but no 
evidence of weakness.  The November 1998 examiner noted that 
the cervical spine revealed only a slight limitation of 
motion and the veteran exhibited no pain on compression and 
percussion, although there was slight tenseness in the left 
upper trapezius.  The June 2000 VA examiner rated the 
veteran's functional impairment as mild plus, with additional 
loss of range of motion of 20 degrees of flexion and 20 
degrees of left lateral rotation.  The examiner also noted 
that there was no tenderness to palpation, no muscle spasm, 
and no complaints of pain.  Testimony of record indicates the 
veteran is not taking any medication for his neck, but he 
does isometrics.  The Board finds that the foregoing findings 
are consistent with the currently assigned 10 percent rating 
under Diagnostic Code 5290 as there is objective evidence of 
slight limitation of motion and objective evidence of 
occasional pain that is mild.  

In making this determination, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's subjective 
complaints of constant chronic pain, stiffness, weakness, and 
fatigability is not supported by objective evidence that the 
overall movement of the neck and limitations due to pain more 
closely approximate that of moderate limitation of motion, 
warranting a 20 percent rating under Diagnostic Code 5290.  
Additionally, x-rays of the cervical spine revealed 
degenerative changes and calcification, but no evidence of 
demonstrable deformity of the vertebral body.  Therefore, the 
veteran is not entitled to an additional 10 percent on that 
basis.

The Board has given consideration to other potentially 
applicable Diagnostic Codes 5286 (complete bony fixation 
(ankylosis) of the spine), 5287 (ankylosis of the cervical 
spine), and 5293 (intervertebral disc syndrome), for purposes 
of determining whether the veteran may be entitled to an 
initial rating in excess of 10 percent under any of them.  38 
C.F.R. § 4.71a, Diagnostic Codes 5286, 5287, 5293. There are 
no reported findings of ankylosis or symptomatology 
indicative of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) ("Ankylosis is '[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.'") (citation omitted); 38 
C.F.R. § 4.71a, Diagnostic Codes 5286, 5287.  There are no 
reported findings of narrowing disc space and no evidence of 
neurological, motor, or sensory deficits indicative of 
moderate intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Muscle spasms were not actually 
demonstrated on any physical examination and there is only 
one instance, in 1996, where the indication of a possible 
past paraspinous muscle spasm is shown.  In June 2000, the 
veteran's deep tendon reflexes were 1+ in the biceps, but no 
pathology was noted or related to the neck disability.  An 
initial rating in excess of 10 percent under Diagnostic Codes 
5286, 5287, or 5293 is not warranted.  




IV.	Conclusion

The Board has considered assigning staged ratings to the 
service-connected disabilities.  Staged ratings are not in 
order during any portion of the appeal.  

Finally, the Board finds that the evidence does not show that 
the veteran's bilateral pes planus and compression fracture 
of C6 with avulsion and traumatic arthritic changes have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A higher initial rating of 30 percent for the full period of 
the appeal for bilateral pes planus is granted.

A higher initial rating in excess of 10 percent for 
compression fracture of C6 with avulsion and traumatic 
arthritic changes is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

